DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both the “pump casing” in [0040] and the “impeller” in [0041], and reference character “6” has been used to designate both the “inlet opening” in [0040] and the “drive motor” in [0041].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "6" have both been used to designate “the drive motor” in at least [0040] and [0041].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given during a telephonic interview with John McGlew (31903) on 2021.03.31.
The application has been amended as follows: 

Claim 1: Claim 1 has been amended as follows:

Claim 1, Line 9, from “the at least one concentration sensor being arranged” to -- the 

a further parameter of the fluid reservoir -- 

Claim 21: Claim 21 has been amended as follows:

Claim 21, Line 4, from “through the at least one seal arrangement with the fluid reservoir” to -- through the 

Claim 21, Line 8, from “for detecting further parameter of the fluid reservoir” to -- for detecting a further parameter of the fluid reservoir -- 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

PUMP ASSEMBLY HAVING AN IMPELLER, A MOTOR, AND A SHAFT, WITH THE SHAFT PASSING FROM THE MOTOR TO THE IMPELLER THROUGH A FLUID RESERVOIR AND A SEAL ARRANGEMNET WITH A CONCENTRATION SENSOR DETECTING A CONCENTRATION CHANGE IN THE FLUID RESERVOIR

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 23 recite claim a pump assembly, and a method for detecting a concentration change in a seal arrangement of a pump assembly, wherein the assembly comprises an impeller driven by a shaft connected to an electric motor with the shaft extending between the drive motor and the impeller through a seal arrangement with a concentration detector for detecting a fluid concentration change in the fluid reservoir; a second sensor for detecting further parameter of the fluid reservoir, the second sensor being arranged in operative communication with the fluid reservoir; and an evaluation device connected to each of the concentration sensor and the second sensor, the evaluation device being configured to carry out an evaluation of at least one reading of the concentration sensor taking into account at least one reading by the second sensor.
The closest known prior art device was taught by US 6,250,876, (“Stine”), US 5,173,019, (“Sdano”), and US 2014/0116513, (“Nguyen”). Stine and Sdano disclosed pumping arrangements with a motor, an impeller, and a shaft seal arrangement between the motor and the impeller through which the shaft passes. Stine discloses the seal arrangement using a sensor but fails to explicitly disclose a concentration sensor or a fluid reservoir. Sdano discloses the use of a fluid reservoir in the seal arrangement but fails to explicitly disclose a concentration sensor. Nguyen discloses a pumping arrangement with a motor, an impeller, and shaft seal arrangement between the motor and the impeller through which the shaft passes and a concentration sensor which is used to monitor a seal flushing fluid. However, Nguyen fails to explicitly disclose at least one seal arrangement with a fluid reservoir. Stine, Sdano, and Nguyen either individually or together fail to disclose or teach the instant invention. Stine, Sdano, and Nguyen in view 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,250,876 – Pump having a mechanical sealing arrangement
US 5,173,019 – Pump including secondary containment with alarm system
US 2014/0116513 – System and method for seal flushing in a pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/PATRICK HAMO/Primary Examiner, Art Unit 3746